Advisory Action
This Office action is responsive to Applicant’s arguments submitted November 17, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are currently pending.
Applicant argues the prior art of record fails to teach making a grant “after an amount of time sufficient for the UE to be ready to send, etc.” Examiner has carefully considered this point again, but respectfully disagrees. It should first be noted that claim 1 does not further limit the “amount of time” (line 11) to a particular time, nor set forth any criteria for being ready (line 12). Therefore, under broadest reasonable interpretation, the claim may be interpreted such that the UE is immediately ready and/or no time is required “to be ready,” absent any further elaboration. Lüert anticipates this function because of the discussed acknowledgement-based communications associated with “any kind of traffic” (note [0024]), which include responses to known queries and/or responses with no calculation (e.g. buffer status associated with empty queues).
	Nevertheless, Svedman was provided for teaching the feature of delaying a transmission in order to account for a node’s processing time (e.g. “decoding and communication preparation” [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to recognize that a UE requires time to decode and process a request in certain applications of bidirectional communication. Therefore, it would have been obvious to such a person to incorporate the feature taught in Svedman of delaying a subsequent transmission, in order to account for this requirement. 
	In this regard, Applicant argues “[the] cited portions of Svedman are not teaching when the scheduling grant itself is made” (remarks, p. 4). However, this argument is against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lüert teaches where a subsequent operation is an UL grant transmission. It would have been obvious to delay this transmission according to the teachings of Svedman and the said reasoning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476